DETAILED ACTION

Claims 1-19 are pending and claim the benefit of priority to parent application 14/534,322 which claims the benefit of priority to foreign application JP2014-117493 having a filing date of 6/06/2014.  Claim 20 is canceled as per applicant’s amendment dated 6/28/2021.  Claims 1-19 are rejected and the rejection is final.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .








Response to Arguments
Applicant's arguments filed 6/28/2021have been fully considered but they are not persuasive. 
	The rejection of claim 20 under 35 USC 112(b) is withdrawn based on the amended claims. 
	Regarding the rejection of the claims under 35 USC 101 as being directed toward a judicial exception, applicant states [Remarks, page 10], that the claims should be considered statutory based on applicant’s arguments proffered for the parent application 14/534,322 on June 6, 2018.  The examiner disagrees.  The pending application is directed toward different claims, therefore applicant’s previous arguments do not apply to the claims currently pending.  
	Applicant further states [Remarks, page 10], that the claimed features cannot be practically performed by a human and therefore, should be considered statutory.  The examiner disagrees.  In this case, the claims as recited could be not more than an interaction between an “answerer” and an “asker” but for the recitation of generic computer components as detailed in the rejection following.  Therefore, the claimed subject matter is directed toward the abstract idea of “Certain methods of organizing human activity”, see MPEP 2106.04(a)(2). 
	Applicant further states [Remarks, page 10], that the claimed subject matter is “novel” and therefore should be considered statutory.  The examiner disagrees.  As evidenced by the prior art rejection following, the claimed subject matter is directed toward not more than the steps taken any time a user requests assistance with a technical problem and cannot be considered novel.  

	Applicant further states [Remarks, pages 15-16], that the claimed subject matter is “advantageous” and therefore, should be considered statutory.  The examiner disagrees.  The claimed subject matter is not more than an interaction between humans using the computer as a tool as further described in the rejections following.  
	Applicant further states [Remarks, pages 16-19], that the claimed subject matter should be considered statutory because the claimed subject matter should be seen as a practical application.  The examiner disagrees.  The claimed subject matter is not more than an interaction between humans using the computer as a tool as further described in the rejections following.  
	Applicant further states [Remarks, pages 19-22] that the claimed subject matter amounts to significantly more than a judicial exception and should therefore, be considered statutory.  The examiner disagrees.  As discussed in the rejection following, the additional elements do not amount to significantly more because they can be seen as insignificant extra-solution activity or well understood-routine and conventional.
	The rejection is maintained.  

	Regarding the rejection of claim 1 under 35 USC 103(a) applicant states [Remarks, pages 22-26] that Pomerantz does not teach a degree indicating a history of 
	Sullivan teaches that the past history of the user's attempts to rectify a problem are stored and forwarded to support engineers as the incident is escalated for help (col. 2, lines 38-48).  A diagnostic module assigns service calls to the most appropriate group or person based on the problem description and the recorded user self-help attempts (col. 6, lines 22-40).  The client GUI may be used to provide dialog boxes to enable the user to interact during a connection with a software engineer when live help is required (col. 7, lines 27-30).
	Pomerantz teaches that a user’s action log is compared with user skill-gap behavior patterns and when a user falls below a threshold level, the proxy server sends a training module to the client browser based on the identified user skill-gap (col. 5, lines 19-40).  Sullivan teaches user history of trying to solve a technical problem before matching the user with an expert and Pomerantz teaches determining a specific level/degree of user skill-gap based on previous behavior patterns. Therefore, Sullivan and Pomerantz in combination teach “wherein the extraction unit further extracts the answerer and thereby interfaces a terminal device of the asker to a terminal device of the answerer based on the extraction unit determining a match between attributes of the answerer and a degree indicated by the reference history of the asker, the degree indicating a history of the asker solving questions presented by the asker without using an extracted answerer to solve the questions”.
	Applicant further asserts [Remarks, page 25] that improper hindsight reasoning is used.  The examiner disagrees.  In response to applicant's argument that the In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  
	Claim 1 is rejected.  



Terminal Disclaimer
The terminal disclaimer filed on 6/28/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent 10,262,038 has been reviewed and is accepted.  The terminal disclaimer has been recorded.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
	Claim 1 is rejected under 35 USC 101 because the claimed invention is directed to an abstract idea without significantly more.
	The claim recites receiving a question, recording reference history, and extracting an answerer based on a judgement regarding previous user ability to solve questions.  
	The limitation of extracting an answerer as drafted is a process that, under its broadest reasonable interpretation, covers performance of the limitation as an interaction between people but for the recitation of generic computer components.  That is, nothing in the claim element precludes the step from practically being performed as an interaction between two people.  For example: determining an answerer in the context of the claim encompasses an evaluation that an answerer is a good match based on the user’s ability to solve the previous questions, i.e. a human determination. 
	If a claim limitation under its broadest reasonable interpretation, covers performance of the limitation between people but for the recitation of generic computer components, then it falls within the “Certain methods of organizing human activity” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.  This judicial 
	The processors are recited at a high level of generality and recited so generically that they represent no more than mere instructions to apply the judicial exception on a computer, see MPEP 2106.05(f).  These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer, see MPEP 2106.05(h).  
	The step of receiving a question represents mere data gathering that is necessary for use of the recited judicial exception, as the obtained information is used in the abstract mental process determining an answerer in the answerer extraction step.  The receiving step is therefore insignificant extra-solution activity, see MPEP 2106.05(g).  Even when viewed in combination, the additional elements in this claim do no more than automated the mental processes that a human might use in evaluating a good answerer/expert match for a user asking questions, using the computer components as a tool.  
	Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.  
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “one or more processors”, amount to no more than mere instructions to apply the 
	With respect to the step of recording reference history, the courts have found that obtaining and storing information recited at a high level of generality, to be well-understood routine and conventional, see MPEP 2106.05(d)(II), “electronic recordkeeping” and “storing and retrieving information from memory”.  
	Considering the elements individually and in combination and the claim as a whole, the additional elements do not provide significantly more than the abstract idea.  The claim is not patent eligible.  

	Claim 2 is rejected under 35 USC 101 because the claimed invention is directed to an abstract idea without significantly more.
	The claim recites receiving a question, recording reference history, computing an asker’s ability to solve a problem and extracting an answerer based on a judgement regarding previous user ability to solve questions.  
	The limitation of computing an asker’s ability to solve a problem is a process that, under its broadest reasonable interpretation, covers performance of the limitation as an interaction between people for the recitation of generic computer components.  That is, nothing in the claim element precludes the step from practically being performed in the mind.  For example: a human evaluation that a user may have a novice or expert ability to solve problems.  
	The limitation of extracting an answerer as drafted is a process that, under its broadest reasonable interpretation, covers performance of the limitation as an 
	If a claim limitation under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Certain methods of organizing human activity” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.  This judicial exception is not integrated into a practical application.  In particular, the claim recites “one or more processors”.  
	The processors are recited at a high level of generality and recited so generically that they represent no more than mere instructions to apply the judicial exception on a computer, see MPEP 2106.05(f).  These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer, see MPEP 2106.05(h).  
	The step of receiving a question represents mere data gathering that is necessary for use of the recited judicial exception, as the obtained information is used in the abstract mental process determining an answerer in the answerer extraction step.  The receiving step is therefore insignificant extra-solution activity, see MPEP 2106.05(g).  Even when viewed in combination, the additional elements in this claim do no more than automated the mental processes that a human might use in evaluating a 
	Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.  
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “one or more processors”, amount to no more than mere instructions to apply the exception using generic computer components.  Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.  
	With respect to the step of recording reference history, the courts have found that obtaining and storing information recited at a high level of generality, to be well-understood routine and conventional, see MPEP 2106.05(d)(II), “electronic recordkeeping” and “storing and retrieving information from memory”.  
	Considering the elements individually and in combination and the claim as a whole, the additional elements do not provide significantly more than the abstract idea.  The claim is not patent eligible.  

	Claim 3 includes similar subject matter to that of claim 2 and is rejected based on the same reasoning as stated for claim 2 as noted above.  
	 Claim 4 includes similar subject matter to that of claim 2 and is rejected based on the same reasoning as stated for claim 2 as noted above.  

	Claim 6 is directed toward searching for answers to questions which is not more than a mental process and does not convert the abstract idea into a practical application.  
	Claim 7 is directed toward storing questions and answers and is not more than storing data recited at a high level of generality which the courts have found to be well-understood routine and conventional, see MPEP 2106.05(d)(II), “electronic recordkeeping” and “storing and retrieving information from memory”.  
	Claim 8 includes similar subject matter to that of claim 7 and is rejected based on the same reasoning as stated for claim 7 as noted above.  
	Claim 9 is directed toward grouping data which is not more than a mental process and does not convert the abstract idea into a practical application.  
	Claim 10 includes similar subject matter to that of claim 1 and is rejected based on the same reasoning as stated for claim 1 as noted above.  
	Claim 11 includes similar subject matter to that of claim 1 and is rejected based on the same reasoning as stated for claim 1 as noted above.  
	Claim 12 is directed toward searching for answers to questions which is not more than a mental process and does not convert the abstract idea into a practical application.  
	Claim 13 merely reiterates the same subject matter of the independent claim and does not convert the abstract idea into a practical application.  

	Claim 15 merely reiterates the same subject matter of the independent claim and does not convert the abstract idea into a practical application.  
	Claim 16 adjusts generic attributes which is recited at a high level of generality and does not convert the abstract idea into a practical application. 
	Claim 17 adjusts generic attributes which is recited at a high level of generality and does not convert the abstract idea into a practical application. 
	Claim 18 merely reiterates the same subject matter of the independent claim and does not convert the abstract idea into a practical application.  
	Claim 19 is directed toward merely displaying data which is recited at a high level of generality and is not more than data output and is therefore insignificant extra-solution activity, see MPEP 2106.05(g).  
	



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 10-13, 15, 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sullivan et al. (U.S Patent 6,694,314; hereinafter referred to as Sullivan) in view of Pomerantz (U.S. Patent 7,552,199; hereinafter referred to as Pomerantz).  

	As per claim 1, Sullivan discloses an answerer extraction system comprising: one or more processors [Sullivan (col. 5, lines 51-56)] configured to implement:

a receiving unit that receives a question from an asker [Sullivan, a technical support interface allows a user to specify a problem for which the user requests assistance (col. 7, line 64 – col. 8, line 8)].

a recording unit that records a reference history of the asker's referencing past questions or answers [Sullivan, the past history of the user's attempts to rectify a problem are stored and forwarded to support engineers as the incident is escalated for help (col. 2, lines 38-48), after the user has either obtained help through guided self-

an extraction unit that extracts an answerer who is to answer the question on a basis of the reference history of the asker [Sullivan, a user may select a "problem area" from a drop down menu (col. 7, lines 63-67), a routing server 40 assigns service calls to the most appropriate group or person based on the problem description and help desk rules (col. 6, lines 22-40)].

wherein the extraction unit further extracts the answerer and thereby interfaces a terminal device of the asker to a terminal device of the answerer based on the extraction unit determining a match between attributes of the answerer and 


	However, Pomerantz teaches a degree indicated by the reference history of the asker, the degree indicating a history of the asker solving questions presented by the asker without using an extracted answerer to solve the questions [Pomerantz, a user’s action log is compared with user skill-gap behavior patterns, when a user falls below a threshold level, the proxy server sends a training module to the client browser based on the identified user skill-gap (col. 5, lines 19-40)].
	Sullivan discloses an interactive dialogue for self-help trouble-shooting of computing problems.  The user problem may be escalated to appropriate experts based on the problem and the users recorded self-help attempts.  Pomerantz teaches assessing a user’s ability to solve problems based on their activity log from which a skill-gap may be determined by comparison with established skill-gap behavior patterns.  When the skill-gap is below a threshold, a corrective action of sending the user a training module occurs.  When the skill-gap is determined and corrective action is taken, a degree of user ability has been determined such that a learning module may be assigned to the user.  The skill-gap degree determination could have been combined with the interactive dialogue for self-help to provide a specific level of expert assistance to assign to assist the asking user.  All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have 

	As per claim 2, Sullivan discloses an answerer extraction system comprising: one or more processors [Sullivan (col. 5, lines 51-56)] configured to implement:

a receiving unit that receives a question from an asker [Sullivan, a technical support interface allows a user to specify a problem for which the user requests assistance (col. 7, line 64 – col. 8, line 8)]

a recording unit that records a reference history of the asker's referencing past questions or answers [Sullivan, the past history of the user's attempts to rectify a problem are stored and forwarded to support engineers as the incident is escalated for help (col. 2, lines 38-48), after the user has either obtained help through guided self-help or via escalation to live help, the information regarding the incident is passed to the server for reporting and analysis purposes (col. 11, line 63 - col. 12, line 2)]




an extraction unit that extracts an answerer who is to answer the question by using the computed ability and the stored knowledge information of the answerer 
Sullivan does not explicitly disclose: a computing unit that computes, from the reference history of the asker, the asker's ability to solve a problem; a storage unit that controls storing knowledge information of answerer candidates; and a degree indicated by the reference history of the asker, the degree indicating a history of the asker solving questions presented by the asker without using an extracted answerer to solve the questions
	However, Pomerantz teaches a computing unit that computes, from the reference history of the asker, the asker's ability to solve a problem [Pomerantz, a user’s action log is compared with user skill-gap behavior patterns, when a user falls below a threshold level, the proxy server sends a training module to the client browser based on the identified user skill-gap (col. 5, lines 19-40)].


[Pomerantz, user skill-gap behavior patterns created by subject matter experts are stored in a skill-gap behavior database (col. 5, lines 19-40)]

a degree indicated by the reference history of the asker, the degree indicating a history of the asker solving questions presented by the asker without using an extracted answerer to solve the questions [Pomerantz, a user’s action log is compared with user skill-gap behavior patterns, when a user falls below a threshold level, the proxy server sends a training module to the client browser based on the identified user skill-gap (col. 5, lines 19-40)].
	Sullivan discloses an interactive dialogue for self-help trouble-shooting of computing problems.  The user problem may be escalated to appropriate experts based on the problem and the users recorded self-help attempts.  Pomerantz teaches assessing a user’s ability to solve problems based on their activity log from which a skill-gap may be determined by comparison with established skill-gap behavior patterns.  When the skill-gap is below a threshold, a corrective action of sending the user a training module occurs.  When the skill-gap is determined and corrective action is taken, a degree of user ability has been determined such that a learning module may be assigned to the user.  The skill-gap degree determination could have been combined with the interactive dialogue for self-help to provide a specific level of expert assistance to assign to assist the asking user.  All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have 

	As per claim 3, Sullivan discloses an answerer extraction system comprising: one or more processors [Sullivan (col. 5, lines 51-56)] configured to implement:

a receiving unit that receives a question from an asker [Sullivan, a technical support interface allows a user to specify a problem for which the user requests assistance (col. 7, line 64 – col. 8, line 8)]

a recording unit that records a reference history of the asker's referencing past questions or answers [Sullivan, the past history of the user's attempts to rectify a problem are stored and forwarded to support engineers as the incident is escalated for help (col. 2, lines 38-48), after the user has either obtained help through guided self-help or via escalation to live help, the information regarding the incident is passed to the server for reporting and analysis purposes (col. 11, line 63 - col. 12, line 2)]






[Sullivan, a user may select a "problem area" from a drop down menu (col. 7, lines 63-67), a routing server 40 assigns service calls to the most appropriate group or person based on the problem description and help desk rules (col. 6, lines 22-40)]

wherein the extraction unit further extracts the answerer and thereby interfaces a terminal device of the asker to a terminal device of the answerer based on the extraction unit determining a match between attributes of the answerer and 

	Sullivan does not explicitly disclose: a computing unit that computes, from the reference history of the asker, a degree that indicates how much the asker has researched before the question is received; a storage unit that controls storing knowledge information of answerer candidates; and the degree indicated by the reference history of the asker, the degree indicating a history of the asker solving 
	However, Pomerantz teaches a computing unit that computes, from the reference history of the asker, a degree that indicates how much the asker has researched before the question is received [Pomerantz, a user’s action log is compared with user skill-gap behavior patterns, when a user falls below a threshold level, the proxy server sends a training module to the client browser based on the identified user skill-gap (col. 5, lines 19-40)].

a storage unit that controls storing knowledge information of answerer candidates; and
[Pomerantz, user skill-gap behavior patterns created by subject matter experts are stored in a skill-gap behavior database (col. 5, lines 19-40)]

the degree indicated by the reference history of the asker, the degree indicating a history of the asker solving questions presented by the asker without using an extracted answerer to solve the questions [Pomerantz, a user’s action log is compared with user skill-gap behavior patterns, when a user falls below a threshold level, the proxy server sends a training module to the client browser based on the identified user skill-gap (col. 5, lines 19-40)].
	Sullivan discloses an interactive dialogue for self-help trouble-shooting of computing problems.  The user problem may be escalated to appropriate experts based on the problem and the users recorded self-help attempts.  Pomerantz teaches assessing a user’s ability to solve problems based on their activity log from which a skill-


	As per claim 4, Sullivan discloses an answerer extraction system comprising: one or more processors [Sullivan (col. 5, lines 51-56)] configured to implement:

a receiving unit that receives a question from an asker [Sullivan, a technical support interface allows a user to specify a problem for which the user requests assistance (col. 7, line 64 – col. 8, line 8)]

a recording unit that records a reference history of the asker's referencing past questions or answers [Sullivan, the past history of the user's attempts to rectify a problem are stored and forwarded to support engineers as the incident is escalated for 




an extraction unit that extracts an answerer who is to answer the question by conducting matching using a computed degree and the knowledge information,
[Sullivan, a user may select a "problem area" from a drop down menu (col. 7, lines 63-67), a routing server 40 assigns service calls to the most appropriate group or person based on the problem description and help desk rules (col. 6, lines 22-40)].

wherein the extraction unit further extracts the answerer and thereby interfaces a terminal device of the asker to a terminal device of the answerer based on the extraction unit determining a match between attributes of the answerer and 

	Sullivan does not explicitly disclose: a computing unit that computes, from the reference history of the asker, the asker's ability to solve a problem; a storage unit that controls storing knowledge information of answerer candidates; and a degree indicated by the reference history of the asker, the degree indicating a history of the asker solving questions presented by the asker without using an extracted answerer to solve the questions.
	However, Pomerantz teaches a computing unit that computes, from the reference history of the asker, the asker's ability to solve a problem [Pomerantz, a user’s action log is compared with user skill-gap behavior patterns, when a user falls below a threshold level, the proxy server sends a training module to the client browser based on the identified user skill-gap (col. 5, lines 19-40)].

a storage unit that controls storing knowledge information of answerer candidates; and
[Pomerantz, user skill-gap behavior patterns created by subject matter experts are stored in a skill-gap behavior database (col. 5, lines 19-40)].

a degree indicated by the reference history of the asker, the degree indicating a history of the asker solving questions presented by the asker without using an extracted answerer to solve the questions [Pomerantz, a user’s action log is compared with user skill-gap behavior patterns, when a user falls below a threshold level, the proxy server 
	Sullivan discloses an interactive dialogue for self-help trouble-shooting of computing problems.  The user problem may be escalated to appropriate experts based on the problem and the users recorded self-help attempts.  Pomerantz teaches assessing a user’s ability to solve problems based on their activity log from which a skill-gap may be determined by comparison with established skill-gap behavior patterns.  When the skill-gap is below a threshold, a corrective action of sending the user a training module occurs.  When the skill-gap is determined and corrective action is taken, a degree of user ability has been determined such that a learning module may be assigned to the user.  The skill-gap degree determination could have been combined with the interactive dialogue for self-help to provide a specific level of expert assistance to assign to assist the asking user.  All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art before the filing date of the invention.  


	As per claim 5, Sullivan discloses an answerer extraction system comprising: one or more processors [Sullivan (col. 5, lines 51-56)] configured to implement:



a recording unit that records a reference history of the asker's referencing past questions or answers [Sullivan, the past history of the user's attempts to rectify a problem are stored and forwarded to support engineers as the incident is escalated for help (col. 2, lines 38-48), after the user has either obtained help through guided self-help or via escalation to live help, the information regarding the incident is passed to the server for reporting and analysis purposes (col. 11, line 63 - col. 12, line 2)]




an extraction unit that extracts an answerer who is to answer the question by conducting matching using the computed degree and the knowledge information,
[Sullivan, a user may select a "problem area" from a drop down menu (col. 7, lines 63-67), a routing server 40 assigns service calls to the most appropriate group or person based on the problem description and help desk rules (col. 6, lines 22-40)]

wherein the extraction unit further extracts the answerer and thereby interfaces a terminal device of the asker to a terminal device of the answerer based on 

	Sullivan does not explicitly disclose: a computing unit that computes, from the reference history of the asker, a degree that indicates how much the asker has researched before the question is received; a storage unit that controls storing knowledge information of answerer candidates; and the degree indicated by the reference history of the asker, the degree indicating a history of the asker solving questions presented by the asker without using an extracted answerer to solve the questions.
	However, Pomerantz teaches: a computing unit that computes, from the reference history of the asker, a degree that indicates how much the asker has researched before the question is received [Pomerantz, a user’s action log is compared with user skill-gap behavior patterns, when a user falls below a threshold level, the proxy server sends a training module to the client browser based on the identified user skill-gap (col. 5, lines 19-40)].

a storage unit that controls storing knowledge information of answerer candidates; and 
[Pomerantz, user skill-gap behavior patterns created by subject matter experts are stored in a skill-gap behavior database (col. 5, lines 19-40)].

the degree indicated by the reference history of the asker, the degree indicating a history of the asker solving questions presented by the asker without using an extracted answerer to solve the questions. [Pomerantz, a user’s action log is compared with user skill-gap behavior patterns, when a user falls below a threshold level, the proxy server sends a training module to the client browser based on the identified user skill-gap (col. 5, lines 19-40)].
	Sullivan discloses an interactive dialogue for self-help trouble-shooting of computing problems.  The user problem may be escalated to appropriate experts based on the problem and the users recorded self-help attempts.  Pomerantz teaches assessing a user’s ability to solve problems based on their activity log from which a skill-gap may be determined by comparison with established skill-gap behavior patterns.  When the skill-gap is below a threshold, a corrective action of sending the user a training module occurs.  When the skill-gap is determined and corrective action is taken, a degree of user ability has been determined such that a learning module may be assigned to the user.  The skill-gap degree determination could have been combined with the interactive dialogue for self-help to provide a specific level of expert assistance to assign to assist the asking user.  All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known 

	Claim 10 includes similar subject matter to that of claim 1 and is rejected based on the same reasoning as stated for claim 1 as noted above.
	Claim 11 includes similar subject matter to that of claim 1 and is rejected based on the same reasoning as stated for claim 1 as noted above.

	As per claim 12, Sullivan and Pomerantz in combination teach the system of  claim 1 as noted above and further teach: wherein the degree being adjusted by the extraction unit according to a number of searches performed by the asker regarding the question [Sullivan, the past history of the user's attempts to rectify a problem are stored and forwarded to support engineers as the incident is escalated for help (col. 2, lines 38-48), the user’s attempts include searches of problem related content, for example see the steps depicted in Figure 4 (col. 9, lines 26-49), when the problem is escalated to a support engineer the self-help information is provided to the engineer and includes all the self-help actions the user took including search strings (col. 12, lines 3-23)] and [Pomerantz, a user’s action log is compared with user skill-gap behavior patterns, when a user falls below a threshold level, the proxy server sends a training module to the client browser based on the identified user skill-gap (col. 5, lines 19-40)].





	As per claim 15, Sullivan and Pomerantz in combination teach the system of claim 1 as noted above and further teach: wherein the reference history of the asker's referencing past questions or answers comprises the asker's referencing past questions or answers regarding the question, and wherein the extraction unit extracts the answerer from among a plurality of answerers by matching attributes of the answerer to attributes of the asker updated according to a combination of the question and the reference history of the asker [Sullivan, the past history of the user's attempts to rectify 

	As per claim 18, Sullivan and Pomerantz in combination teach the system of claim 1 as noted above and further teach: wherein the degree further indicates an amount of time spent by the asker for attempting to answer the question, and the degree further indicates a self-solving ability of the asker which is updated by the answerer after answering the question [Pomerantz, a skill-gap analysis may be performed on a user by assessing the time it takes for a user to perform data entry tasks and comparing the user behavior with stored behavior patterns (col. 6, lines 6-34)].

As per claim 19, Sullivan and Pomerantz in combination teach the system of claim 18 as noted above and further teach: wherein the self-solving ability of the asker is graphically displayed to the answerer before answering the question [Sullivan, the telemetry data provided by the client side summarizes the self-help actions the user took, the information is provided to the software engineer, Fig. 12 (col. 12, lines 12-22)].
Claims 6 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sullivan et al. (U.S Patent 6,694,314; hereinafter referred to as Sullivan) in view of Pomerantz (U.S. Patent 7,552,199; hereinafter referred to as Pomerantz) in further view of Mercuri et al. (Patent Application Publication 2012/0303614; hereinafter referred to as Mercuri).   


	As per claim 6, Sullivan and Pomerantz in combination teach the system of claim 1 as noted above and further teach an answer candidate proposal unit that proposes a search result from the search unit as an answer candidate to the question received by the receiving unit [Sullivan, based on the contact information, operating system type, and values entered in the problem submission fields, a self-help page is served to the user which includes a link to the current category that the user’s problem is associated with, one or more diagnostic maps may be initiated based on user actions (col. 8, lines 30-60)].
	Neither Pomerantz nor Sullivan explicitly teach wherein the one or more processors are further configured to implement: a search unit that searches past questions or answers for an answer to the question received by the receiving unit.
	However, Mercuri teaches wherein the one or more processors are further configured to implement: a search unit that searches past questions or answers for an answer to the question received by the receiving unit [Mercuri, previous answers to questions may be searched for top rated answers (0010)].  



	As per claim 14, Sullivan and Pomerantz in combination teach the system of claim 1 as noted above and further teach wherein the extraction unit further extracts the answerer from among a plurality of answerers by determining that the plurality of answerers and the answerer comprise attributes matching the question 

	Sullivan and Pomerantz in combination teach an interactive dialogue and skill-gap analysis to assign expert assistance to the user for problem solving.  Mercuri teaches that previously asked questions may be searched for top rated answers.  The previously asked question search as taught by Mercuri could have been combined with the interactive dialogue for self-help as taught by Sullivan and Pomerantz to provide answers using the top frequently asked questions/answers.  All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art before the filing date of the invention.  






Claims 7-9, 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sullivan et al. (U.S Patent 6,694,314; hereinafter referred to as Sullivan) in view of Pomerantz (U.S. Patent 7,552,199; hereinafter referred to as Pomerantz) in further view of in further view of Swaminathan et al., (Patent Application Publication 2005/0027696).
   
	As per claim 7, Sullivan and Pomerantz in combination teach the system of claim 2 as noted above.  
	Neither Sullivan nor Pomerantz explicitly teach wherein the one or more processors are further configured to implement: a control unit configured to, if the computed asker's ability is equal to or greater than a predetermined threshold value, control an important discussion storage unit to store at least one of the question and an answer to the question. 
	However Swaminathan teaches this aspect [Swaminathan, expert users perform a transfer of expert knowledge to apprentice workers (0020), a knowledge transfer plan wizard is used to transfer expert knowledge of computer applications, names of expert workers, target apprentice worker's to whom the knowledge is to be transferred and information regarding the applications, i.e. the expert data is stored for subsequent retrieval by other workers (0029-30)].  
	Sullivan and Pomerantz in combination teach an interactive dialogue and skill-gap analysis to assign expert assistance to the user for problem solving.  Swaminathan teaches storing expert information for knowledge transfer.  The expert knowledge storage as taught by Swaminathan could have been combined with the interactive dialogue for self-help as taught by Sullivan and Pomerantz to preserve answers and 

	Claim 8 includes similar subject matter to that of claim 7 and is rejected based on the same reasoning as stated for claim 7 as noted above.  

	As per claim 9, Sullivan and Pomerantz in combination teach the system of claim 1 as noted above.
	Neither Sullivan nor Pomerantz explicitly teach wherein the one or more processors are further configured to implement: a temporary storage unit that temporarily stores a plurality of questions received by the receiving unit before an answerer is extracted; and a grouping unit that groups the plurality of questions stored in the temporary storage unit according to content; wherein the extraction unit extracts one answerer for the grouped plurality of questions.
	However, Swaminathan teaches a temporary storage unit that temporarily stores a plurality of questions received by the receiving unit before an answerer is extracted [Swaminathan, a knowledge transfer plan wizard is used to transfer expert knowledge, the knowledge is input to the wizard before the information is provided to an apprentice (0029-30), the knowledge transfer plan is served to the web browser with questions and answers associated with a role (0031)] and a grouping unit that groups the plurality of 
wherein the extraction unit extracts one answerer for the grouped plurality of questions [Swaminathan, the knowledge transfer plan is executed by the expert of the computer application (0029-30)].
	Sullivan and Pomerantz in combination teach an interactive dialogue and skill-gap analysis to assign expert assistance to the user for problem solving.  Swaminathan teaches storing expert information for knowledge transfer.  The expert knowledge storage as taught by Swaminathan could have been combined with the interactive dialogue for self-help as taught by Sullivan and Pomerantz to preserve answers and expert knowledge for future use.  All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art before the filing date of the invention.  


	As per claim 16, Sullivan and Pomerantz in combination teach the system of claim 15 as noted above.
	Neither Sullivan nor Pomerantz explicitly teach wherein the attributes of the asker are adjusted by the recording unit according to a rating provided by the answerer in response to providing an answer to the question.

	Sullivan and Pomerantz in combination teach an interactive dialogue and skill-gap analysis to assign expert assistance to the user for problem solving.  Swaminathan teaches storing expert information for knowledge transfer.  The expert knowledge storage as taught by Swaminathan could have been combined with the interactive dialogue for self-help as taught by Sullivan and Pomerantz to preserve answers and expert knowledge for future use.  All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art before the filing date of the invention.  

	As per claim 17, Sullivan, Pomerantz and Swaminathan in combination teach the system of claim 16 as noted above and further teach wherein the attributes of the answerer are adjusted by the recording unit according to a ranking provided by the asker in response to viewing the answer provided by the asker [Sullivan, management reports may be generated for analyzing the effectiveness of the guided support process in general and the effectiveness of FAQ/resolutions and user satisfaction statistics regarding self-help and live service information, user satisfaction of .  



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERYL L HOLLAND whose telephone number is (571)270-7753.  The examiner can normally be reached on Monday-Friday 10:30-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571-272-4080.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/S.L.H/Examiner, Art Unit 2161              


















/APU M MOFIZ/Supervisory Patent Examiner, Art Unit 2161